Citation Nr: 1019377	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  05-38 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for ureterolithiasis 
claimed as kidney stones.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a sinus condition.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a ruptured disc.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for arthritis of 
multiple joints as due to exposure to ionizing radiation.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1967 to December 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in February 2005, February 
2006, and June 2007, of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In October 2008, the Veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record.

In February 2009, the Board denied the claims on appeal.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  By way of a November 
2009 order, the Court incorporated a November 2009 Joint 
Motion for Remand (JMR).  The parties to the JMR moved the 
Court to vacate the portion of the Board decision that denied 
the issues listed above on the title page.  The appeal is 
remanded to obtain additional development regarding these 
seven claims.  

The parties to the JMR moved the Court not to disturb the 
Board decision as to the denials of service connection for 
stomach problems, Asiatic flu, liver problems, memory 
problems, loose teeth as due to trauma, and denial of an 
initial increased rating for hearing loss.  Thus, these 
issues are not in appellate status.

The Board is cognizant that in the JMR the parties indicated 
that in the February 2009 decision the Board found that there 
was no new and material evidence to reopen the claim of 
entitlement to service connection for a sinus condition.  
This is incorrect.  The Board reopened the claim, but denied 
the claim upon the merits.  As the Court order vacated the 
Board decision as to this issue, however, without reference 
to maintaining the portion of the Board decision that 
reopened the claim, the Board finds that the issue stands as 
it was prior to the February 2009 Board decision.  Therefore, 
the issue is again styled as a claim to reopen.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the JMR, the parties found that there was sufficient 
information to attempt corroboration of a PTSD stressor.  The 
parties directed that further assistance be provided the 
Veteran by requesting verification of the Veteran's stressors 
from the Joint Services Records Research Center (JSRRC), or 
any other appropriate records custodian.  The parties 
specifically directed that VA obtain unit records for the 
period the Veteran served in Germany.  The Veteran's claimed 
stressors all occurred while he was serving in Germany.  The 
personnel record establish that the Veteran service with the 
HHC, 2d Battalion, 54 Infantry from May 12, 1968 to December 
19, 1970.  The Veteran served in Bamberg, Germany.

The parties cited two stressors, in particular, that required 
additional development:  1)  The Veteran testified that he 
witnessed a fire fight with a foreign agent spying on "Site 
33" while the Veteran was guarding it in late 1969 or early 
1970.  The Veteran testified that he and others fired upon 
the spy and he fell out of the tree he was in; 2) The Veteran 
described witnessing a helicopter crash during a training 
exercise in Grafenwoehr, Germany in 1968.  The Veteran has 
previously referred to this incident occurring in Bamberg, 
instead of Grafenwoehr.  Upon remand, the AMC/RO is directed 
to seek to corroborate through the JSRRC the detailed 
stressors.  

If, and only if, this development leads to a 
verified/corroborated stressor, the AMC/RO should obtain a VA 
psychiatric examination in which the examiner provides an 
opinion as to whether the Veteran has PTSD due to the 
verified stressor(s).

Regarding all claims vacated by the JMR, the parties noted, 
that subsequent to the Board hearing, the Veteran submitted 
additional contact information for obtaining record of 
treatment in the years after service.  In a letter received 
from the Veteran on December 15, 2008 the Veteran listed 
being treated at a Paw Paw Hospital as well as by some 
individual doctors in Plainwell Michigan and Hartford 
Michigan.  Upon remand, the AMC/RO is directed to seek to 
obtain the referenced records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should take all 
appropriate steps to obtain the records 
referenced in the letter received from 
the Veteran on December 15, 2008 and 
detailed in the JMR.  These steps include 
obtaining authorization and consent forms 
from the Veteran.  If the evidence is 
unobtainable, the Veteran should be 
notified of this fact, as directed by 
3.159(e).

2.  The RO/AMC should prepare a summary 
of the asserted stressors of being in a 
fire fight with a spy and witnessing a 
helicopter crash.  The RO/AMC should then 
take all appropriate action to seek to 
corroborate these stressors, to include 
requesting the JSRRC to attempt to verify 
these claimed stressors.  Obtain unit 
records for the period the Veteran served 
in Germany.  

3.  If, and only if, the development 
directed above leads to a 
verified/corroborated stressor, the 
AMC/RO should obtain a VA psychiatric 
examination in which the examiner 
provides an opinion as to whether the 
Veteran has PTSD due to the verified 
stressor(s).

4.  Thereafter, the Veteran's claims must 
be readjudicated on the basis of all of 
the relevant evidence of record and all 
governing legal authority.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative must 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to preserve the Veteran's due 
process rights and obtain further evidentiary development.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).


